J.S45045/14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: D.I.N., A MINOR         :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                    v.                      :
                                            :
APPEAL OF: L.N., A MOTHER                   :
                                            :
                                            :     No. 796 EDA 2014


                Appeal from the Decree Entered February 4, 2014
              In the Court of Common Pleas of Philadelphia County
                  Family Court No(s).: CP-51-AP-0000026-2014
               CP-51-DP-0000537-2012, FID: 51-FN-000988-2012

BEFORE: BOWES, ALLEN, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                       FILED AUGUST 29, 2014

                         ) appeals from the decree entered in the Philadelphia

County Court of Common Pleas involuntarily terminating her parental rights



                                                         ights pursuant to 23

Pa.C.S. § 2511(a)(2) and (b) of the Adoption Act and affirm.

        Child was born in February of 2011. The father of the child is D.W.1



follows.

              On March 22, 2012, DHS received a General Protective

*
    Former Justice specially assigned to the Superior Court.
1
 Father did not appear at the termination hearing, although his counsel did.
Father is not a party to this appeal.
J. S45045/14

       Services (GPS) report alleging that Child[, who was then
       thirteen months old,] had a small bruise on his forehead,
       and that [Mother] stated that Child had fallen and hit his
                                                          . The
       report also alleged that Mother did not take Child to be
       examined by a doctor[, was] diagnosed as suffering from
       schizophrenia[,] stopped taking her medication when she
       became pregnant[,] did not take her medication after
       giving birth to Child[,] and stated that her doctor had
       recommended that she not take her medication. This
       report was substantiated.

          DHS learned that Mother reside[d] in a dual diagnosis
       program at Rowan House through Project Home.             On
       March 27, 2012, DHS visited Mother and Child at Rowan
       House. The staff stated to DHS that Child had unexplained
       injuries and Mother was at risk of losing her housing due to
       her non-compliance with house rules. DHS observed that
       Mother appeared to be incoherent and she was unable to
       answer questions. Mother admitted that she was not
       seeing a therapist and that she had not taken her
       medication for a year. During the visit, DHS also observed
       that Mother was not properly supervising Child and Child
       had a bruise and scratch on the left side of his forehead.
       Mother could not explain when or where the injuries had
       occurred. DHS learned that Mother stopped attending
       Health Start which offered support to her regarding proper
       care of Child. Mother refused to provide DHS with her
                                  der to identify an appropriate

       erratic behavior.

          On March 27, 2012, DHS obtained an Order of
       Protective Custody (OPC) for Child and placed him at
       Baring House. The identity and whereabouts of C
       father were unknown to DHS at that time. At the shelter
       care hearing, held on March 29, 2012, the OPC was lifted
       and the temporary commitment to DHS was ordered to
       stand. The [c]ourt ordered that Mother be referred to the
       Behavioral Health System (BHS) for consultation.

          On March 29, 2012, DHS placed Child in foster care
       through the Juvenile Justice Center (JJC). On April 5,
       2012, the [c]ourt adjudicated Child dependent and fully


                                  -2-
J. S45045/14

       committed him to DHS. Mother was offered supervised
       visits at the agency twice per week. Mother was referred
       to BHS for outpatient services.

          On July 3, 2012, the [c]ourt took notice that D.W. had

       had been visiting Child on a weekly basis; however, she
       did not seem to connect well with [Child] during the visits.
       It was noted that Mother had a tendency to yell at Child
       during the visits for no apparent reason.

          On August 6, 2012, Mother and Father attended a
       hearing for Child. Mother was offered supervised visits at
       the agency twice weekly and Father was offered biweekly
       supervised visits at the agency. The [c]ourt took notice
       that Mother attended the Achieving Reunification Center
       (ARC). The [c]ourt ordered Mother to sign releases of
       mental health participation and ordered her to participate
       in a parenting capacity evaluation. . . . DHS was ordered
       to refer Mother and Father for Family School. The [c]ourt
       took notice that Child received special instruction and
       occupational therapy through ChildLink.

          On October 9, 2012, a Family Service Plan (FSP)

       to parent. The FSP parental objectives were: to attend
       parenting classes as scheduled; to participate in mental
       health evaluations; to comply with all treatment
       recommendations including therapy and/or medication as
       prescribed; that Mother will attend a feeding clinic; to
       attend Family School on a weekly basis; to attend
       scheduled visits; and that Mother will attend a parenting
       capacity evaluation. Mother attended the meeting. . . .

          On November 5, 2012, the [c]ourt took notice that
       Mother was moderately compliant with the permanency
       plan [and] that Mother attended mental health counseling
       and Family School. . . . The [c]ourt noted that Child was
       a medically needy child, and Mother was to receive training
       for his medical needs.

          On January 2, 2013, the [c]ourt took notice that the
       parents had substantially complied with the permanency
       plan. The [c]ourt ordered parents to sign the necessary


                                  -3-
J. S45045/14

       consents for Child to have tubes placed in his ears. The
       [c]ourt further ordered Mother to attend Family
       School. . . .

           On February 7, 2013, Mother completed a parenting
       capacity evaluation with Dr. Stephen Miksic. Mother was
       diagnosed as suffering from paranoid schizophrenia. It
       was noted that Mother had difficulty with communication,
       that her words were slurred and difficult to understand at
       different periods of the evaluation, and that she had
       difficulty focusing attention or concentrating on the
       conversation. It was recommended that visits between
       Mother and Child be closely supervised and suspended or
       cancelled if Mother exhibits disorganized behavior or a
       response that is clearly disturbing or upsetting to Child.
       The recommendations further stated that if there was a
       pattern of disruptive unresponsive behavior from Mother, it

       was able to seek treatment to improve her ability to
       respond in a coordinated and organized manner. Dr.
       Miksic noted that Mother needed more intensive
       involvement with psychiatric treatment and will likely not
       improve in her mental status without compliance involving
       psychotropic medication.

          On March 11, 2013, a FSP meeting was held. [At this
       time, it had been a year since DHS first received the GPS
       regarding Child. Child was approximately two years and

       adoption. The FSP parental objectives were: . . . that
       Mother will participate in mental health evaluation[,]
       comply with all treatment recommendations including
       therapy and/or medication as prescribed[,] attend the
       feeding clinic as needed[, and] attend Family School on a
       weekly basis; [and] that the parents will attend supervised
       visits[.] The parents failed to attend this meeting.

          On April 4, 2013, the [c]ourt took notice that Mother
       was not attending Family School consistently and ordered
       that she re-engage with Family School and that a report be

       was referred to BHS for psychiatric evaluation. . . . The
       court took notice that Mother was compliant with the
       permanency plan[.]


                                  -4-
J. S45045/14



              On June 10, 2013, the [c]ourt took notice that Mother
           was compliant with the permanency plan . . . . The court
           took notice that Child was diagnosed as suffering from a
           seizure disorder and received on-going medical care. The
           [c]ourt referred the parents to BHS[.]

           . . . Mother failed to comply with objectives designed to
           facilitate reunification with [Child]. Mother failed to fully
           comply with her FSP objectives. Mother attended some
           programs but the quality of her understanding of the
           materials presented was minimal. She was unable to put
           in practice what she learned. Mother has a history of
           severe mental health issues and has failed to fully address
           these issues with proper treatment and medication.
           Mother also failed to attend Family School on a consistent
           basis.

Trial Ct. Op., 4/11/14, at 1-

        On January 16, 2014, DHS a filed petition to change the goal to

adoption. Following a hearing on February 4, 2014, the trial court granted



appealed on March 4, 2014.2

        Preliminarily, we sua sponte review whether Mother had notice that

DHS sought termination of her parental rights.3 In its opinion, the trial court


2
    Mother and the trial court complied with Pa.R.A.P. 1925.
3
  This Court has stated that a goal change and termination are distinct
procedures:

                                         to adoption [under § 6351(f)


           the direction of termination is the filing of a Petition for
           Termination of Parental Rights which is controlled by the



                                       -5-
J. S45045/14




at 4. The official trial court docket includes these separate entries for that

      Notice of Fil



(emphasis added). However, the certified record includes only a petition for

goal change.4 This petition, as well as the accom



                                                         -

Fact & Conclusions of Law, 1/16/14, at ¶¶ 3.

      Nevertheless, at the beginning of the hearing nineteen days later, on



vital statistics as stated in the Involuntary Termination Petition . . .

                                                                           no



termination.   See id. at 5-6.    Accordingly, and in light of the fact that




         Adoption Act, . . . and not the Juvenile Act. The focus in
         change of goal to adoption proceedings is the needs and
         welfare of the child[.]

In re Adoption of S.P., 32 A.3d 723, 732 n.11 (Pa. Super. 2011) (en banc)
(cittions omitted),                           , 47 A.3d 817.
4




                                    -6-
J. S45045/14

Mother has raised no issue concerning notice before the trial court or this

Court, we proceed to a review of her appellate claims.

     Mother raises the following issues for our review:

           1. Did the trial court commit an error of law and abuse

        parental rights where the evidence showed that Mother
        substantially complied with the [FSP] goals established by
        [DHS], and where DHS failed to provide adequate services
        to assist [M]other [to] remedy the conditions that brought
        [Child] into care?

           2. Did the trial court commit an error of law and abuse
        of discretion by
        rights where [DHS] failed to prove by clear and convincing

        rights would best serve the emotional needs and welfare of
        [Child]?

           3. Did the trial court commit an error of law and abuse

        rights without fully considering the impact of termination
        on the emotional needs and welfare of [Child]?

           4. Did the trial court commit and error of law and
        abuse of discretion by changing the permanency goal of
        [Child] from reunification to adoption where [DHS] failed
        to provide sufficient evidence that such a goal change


                  -3.

     Our standard and scope of review is well-established:

        In an appeal from an order terminating parental rights, our
        scope of review is comprehensive: we consider all the

        findings and legal conclusions. However, our standard of

        only if we conclude that the trial court abused its
        discretion, made an error of law, or lacked competent



                                    -7-
J. S45045/14



        is entitled to the same deference as a jury verdict.

In re L.M.

standard of review requires an appellate court to accept the findings of fact

and credibility determinations of the trial court if they are supported by the

        In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012).

     Furthermore:

               Termination of parental rights is controlled by
         statute. See 23 Pa.C.S.A. § 2511[.]. Our case law has
         made clear that under Section 2511, the court must
         engage in a bifurcated process prior to terminating
         parental rights. Initially, the focus is on the conduct of the
         parent. The party seeking termination must prove by clear

         the statutory grounds for termination delineated in Section

         conduct warrants termination of his or her parental rights
         does the court engage in the second part of the analysis
         pursuant to Section 2511(b): determination of the needs
         and welfare of the child under the standard of best
         interests of the child. One major aspect of the needs and
         welfare analysis concerns the nature and status of the
         emotional bond between parent and child, with close
         attention paid to the effect on the child of permanently
         severing any such bond.

In re L.M., 923 A.2d at 511 (some citations omitted).

     We have previously stated:

         The standard of clear and convincing evidence is defined

         convincing as to enable the trier of fact to come to a clear
         conviction, without hesitance, of the truth of the precise

         examine the individual circumstances of each and every
         case and consider all explanations offered by the parent to



                                     -8-
J. S45045/14

         determine if the evidence in light of the totality of the
         circumstances clearly warrants termination.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (citation omitted).

            A parent must utilize all available resources to preserve
         the parental relationship, and must exercise reasonable
         firmness in resisting obstacles placed in the path of
         maintaining the parent-child relationship. Parental rights
         are not preserved by waiting for a more suitable or
                                                       responsibilities
         while others provide the child with his or her physical and
         emotional needs.

In re K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citation omitted).

            Before filing a petition for termination of parental rights,
         the Commonwealth is required to make reasonable efforts
         to promote reunification of parent and child. However, the
         Commonwealth does not have an obligation to make such
         efforts indefinitely. The Commonwealth has an interest
                                                                    ght
         to a stable, safe, and healthy environment, and the two
         interests must both be considered. . . .

In re Adoption of R.J.S., 901 A.2d 502, 507 (Pa. Super. 2006) (citations

omitted).

      Section 2511 of the Adoption Act, which sets forth grounds for

involuntary termination, provides in pertinent part:

                               The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:


                                  *    *    *


            (2) The repeated and continued incapacity, abuse,
         neglect or refusal of the parent has caused the child to be
         without essential parental care, control or subsistence


                                      -9-
J. S45045/14

         necessary for his physical or mental well-being and the
         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.

                                *     *      *

            (b) Other considerations.
         the rights of a parent shall give primary consideration to
         the developmental, physical and emotional needs and
         welfare of the child. The rights of a parent shall not be
         terminated solely on the basis of environmental factors
         such as inadequate housing, furnishings, income, clothing
         and medical care if found to be beyond the control of the
         parent. . . .

23 Pa.C.S. § 2511(a)(2), (b).

                                                      affirm the termination

                    In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).

     For her first issue, Mother claims the court erred in terminating her

parental rights under both subsection 2511(a) and 2511(b). She avers that




problem renders her currently incapable of caring for [Child] and that [she]

                                                                 Id. at 11-

12. With respect to subsection 2511(a)(2), Mother contends DHS failed to

show she evidenced a settled purpose of relinquishing a parental claim or




                                    - 10 -
J. S45045/14

Family School, visiting with [Child], and participating in mental health

           Id. at 14. She also claims DHS failed to show she is unable or



mental health problems make it impossible for her to properly parent Child.

We disagree.

     The Pennsylvania Supreme Court set forth our inquiry under Section

2511(a)(2) as follows:

        . . . § 2511(a)(2) provides statutory grounds for
        termination of parental rights where it is demonstrated by

        continued incapacity, abuse, neglect or refusal of the
        parent has caused the child to be without essential
        parental care, control or subsistence necessary for his
        physical or mental well-being and the conditions and
        causes of the incapacity, abuse, neglect, or refusal cannot
        or will n

In re S.P., 47 A.3d at 827.



capacity evaluation in February 2013.       At the goal change hearing, he

                                                           cifically paranoid

schizophrenia with auditory hallucinations. N.T. at 9-16, 22-23. Dr. Miksic




standing history [Mother] had of difficulty responding to psychiatric

treatment and denial generally of the severity of her disorder and resistance

                 Id. at 15.     Mother had stated she took psychotropic



                                   - 11 -
J. S45045/14

medications in the past, did not find them h



and tells people she is taking medication when she is not. Id. at 12. Dr.



indepe



                                 Id. at 16.



Mother began the Family School program on October 24, 2012 and Mother

and Child were provided services for about a year. Id. at 24-25. Mr. Rentie

                                                -eight of sixty-eight visits as
               5
                    Id. at 25.    Mother was discharged from the program



parent educator. Id. at 27. Mr. Rentie described Mother as attempting to

develop a bond with Child, but finding it difficult to do so because Child often

had tantrums.      Id.



diffused with the assistance of program staff members.          Id. at 28-29.

According to Mr. Rentie, Child was affectionate towards Mother when she

was consistent in attending visits with him. Id. at 29-30. Mr. Rentie also

5
  In her brief, Mother refers to this same figure, of attending thirty-eight of
sixty-eight Family School sessions, as positive evidence of her efforts.




                                     - 12 -
J. S45045/14

noted that Mother reported to him that she did not need, and was not

taking, the medication prescribed to her as part of her mental health

treatment. Id. at 28.



the following regarding his observations of the interaction between Mother



                  w what was going on in her mind. There were times that

she might just be lost for five minutes or so. . . . And there were times like

                                                                       Id. at

39. Incidents such as this occurred approximately two times in a two-hour

visit. Id.




                                                                             r

medication. Id.

                                             Id.

included: (1) attend supervised visits on a weekly basis; (2) attend therapy

on a weekly basis; (3) have a parenting capacity evaluation; (4) attend

Family School and parenting education; (5) participate in mental health

evaluation and comply with all treatment recommendations; (6) attend



                                                                Id. at 44-45,



                                    - 13 -
J. S45045/14

48.   Mother completed parenting education, attended Family School, and

participated in a parenting capacity evaluation, but only attended scheduled

visits infrequently.    Id. at 47.       Mother never progressed to having

unsupervised visitation with Child because she did not show she was ready

for unsupervised visits.    Id. at 46-

                                                                  Id. at 49.




unable to care for Child safely on a daily basis because of her mental health

issues and failure to comply with treatment recommendations, including

taking medication. Id. at 48-49.

      Mother also testified at the hearing to the following. When asked why



past three months, she replied that she was under stress and had insomnia

and a sleep disturbance. Id. at 57-58. Mother told Dr. Miksic that she no

longer had schizophrenia, and was cured as follows:

         Oh, I was started going to church in around 2007 or 2006
         and I received a whole lot of prayer and it went through[ ]
         stages of healing. So, like when I say I received healing
         what you call that                                 auditory

         visually   have visual hallucinations. . . .

Id. at 60.

      In considering subsection 2511(a)(2), the trial court found the




                                      - 14 -
J. S45045/14



       repeated and continued incapacity to provide for the needs
       of [ ] Child. Dr. Ste
       that Mother was diagnosed with paranoid schizophrenia.
       Mother has suffered hallucinations for a period of seven or

       ability to sustain independent living without the support of
       others is limited. Mother is not in a position to directly and
       independently take care of her child. DHS social worker


       Child on a daily basis.


       essential parental care.   Mother was diagnosed with
       schizophrenia and she stopped taking her medicine. Child

                          fell down the stairs because he was

       result [ ] Child hit his head, but Mother did not take him to
       the hospital. When questioned about why she did not take
                                                     was babysitting
                                                       well, at the
       moment, I did not like he seemed to be awake, I was not


       In regards to the probabilities of recovery, Dr. Miksic
                                                         rder
       and resistance to the treatment, there is a very low

       testimony also emphasized that paranoid schizophrenia is
       a metabolic and neurological issue that is more likely to be
       persistent and severe. [Lind

       not be modified from supervised to unsupervised.

                                 *     *      *

       The testimony reflects that Mother was provided with
       reasonably available services, but even with the services
       the conditions that led to placement of [ ] Child were not
       remedied. [ ] Child has been in placement since March 27,
       2012. After all these months, Mother is still not able to
       complete her objectives, and to place in practice what she


                                     - 15 -
J. S45045/14

         has learned fr
         to take advantage of the services offered and her lack of
         compliance makes her unable to remedy the conditions

         time. [ ] Child needs permanency. Adoption is the new
         goal because it best serves the needs and welfare of [ ]
         [C]hild.

         . . .DHS met its burden by clear and convincing evidence
         that [ ] Child has been out of care of [ ] Mother for twelve
         months or more, and the conditions leading to the
         placement still exist, and therefore termination would best
         serve the needs and welfare of [ ] Child.

Trial Ct. Op. at 6-7 (citations omitted).



conclusion that DHS proved by clear and convincing evidence that Mother

has not, within the requisite statutory period, resolved the issues that led to

her inability to parent Child. Although Mother completed some of her FSP

goals and visited Child, she continues to deny that she has serious mental

health issues.   Furthermore, she chooses not to take her medication, but

informs people that she does. Therefore, we agree with the trial court that



court re-weigh the evidence in her favor. Our standard of review, however,

does not permit us to invade the credibility determinations of the trial court

and re-weigh the evidence, absent an abuse of discretion. See In re S.P.

                                                     cretion in concluding that

DHS sustained its burden to show grounds for termination under Subsection

2511(a)(2).    See id.



                                     - 16 -
J. S45045/14

determinations under Subsections 2511(a)(1), (5), or (8),         See In re

B.L.W., 843 A.2d at 384.




that she visits Child often.     Mo



for an analysis of the parent-                   Id. at 20. She reasons that

any finding that she is unable to care for Child is not an appropriate inquiry



Mother contends that the only evidence about the effect of termination on

Child came from DHS social worker Ms. McLean, and her opinion             that

termination would not have a negative impact was based on Child having a

strong bond with his foster parent. Id. at 20, 21. We find no relief is due.

      With regard to Section 2511(b), this Court has stated:

         Once the statutory requirement for involuntary termination
         of parental rights has been established under subsection

         welfare will be met by termination pursuant to subsection
         (b). In this context, the court must take into account
         whether a bond exists between child and parent, and
         whether termination would destroy an existing, necessary
         and beneficial relationship.

In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (citations omitted).


         a major aspect of the subsection 2511(b) best-interest
         analysis, it is nonetheless only one of many factors to be


                                      - 17 -
J. S45045/14

          considered by the court when determining what is in the
          best interest of the child. The mere existence of an
          emotional bond does not preclude the termination of
          parental rights. See In re T.D., 949 A.2d 910 (Pa.

          parental rights was affirmed where court balanced strong

          child).

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (some citations omitted).

        In the case sub judice, the trial court concluded that termination of




          that a very strong bond exists between foster parent and



          relationship and not a parent/child bond. No harm would
          be suffered by the Child if the foster parent adopts Child
          and he never sees his biological mother again. It should


          needs and welfare.

Trial Ct. Op. at 7.




to th

mental, physical and moral welfare, to terminate the parental rights of

            Id. at 8.   Although Mother attended some visits with Child, the



                                              See In re Z.P., 994 A.2d at 1121.


                                     - 18 -
J. S45045/14

After review of the record, we find no abuse of discretion.

      For her last issue, Mother claims the trial court erred in changing

          acement goal from reunification to adoption. Mother again asserts

the court failed to consider the bond Child had with her, and contends there



relief is due.

      This Court has stated:

             Wh
             placement goal for a dependent child to adoption,
             our standard is abuse of discretion. . . . We are

             support in the record. The trial court, not the
             appellate court, is charged with the responsibilities of
             evaluating credibility of the witnesses and resolving
             any conflicts in the testimony. In carrying out these
             responsibilities, the trial court is free to believe all,
             part, or none of the evidence. When
             findings are supported by competent evidence of
             record, we will affirm even if the record could also
             support an opposite result.

             Next, we note that in matters of placement for a
          dependent child, the trial court must be guided by the best
          interests of the child not those of his or her parents.

          Placement of and custody issues pertaining to dependent
          children are controlled by the Juvenile Act[, which] place
          the focus of dependency proceedings, including change of
          goal proceedings, on the child. Safety, permanency, and
          well-being of the child must take precedence over all other
          considerations, including the rights of the parents.

          At each review hearing for a dependent child who has been
          removed from the parental home, the court must consider
          the following, statutorily-mandated factors:




                                      - 19 -
J. S45045/14

            the continuing necessity for and appropriateness of
            the placement; the extent of compliance with the
            service plan developed for the child; the extent of
            progress made towards alleviating the circumstances
            which necessitated the original placement; the
            appropriateness and feasibility of the current
            placement goal for the child; and, a likely date by
            which the goal for the child might be achieved. [42
            Pa.C.S.A. § 6351(f)].

                                *     *      *

        When the child welfare agency has made reasonable
        efforts to return a foster child to his or her biological
        parent, but those efforts have failed, then the agency must
        redirect its efforts towards placing the child in an adoptive
        home. This Court has held that the placement process
        should be completed within 18 months.

In re A.K., 936 A.2d 528, 532-33 (Pa. Super. 2007) (some citations

omitted).



        interest, not on what the parent wants or which goals the
        parent has achieved. Moreover, although preserving the
        unity of the family is a purpose of [the Juvenile Act],

        safety, and wholesome mental and physical development

        42 Pa.C.S. §
        parent and child is a status and not a property right, and
        one in which the state has an interest to protect the best
        interest of the ch

In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006) (some citations omitted).

     Finally, in an appeal reviewing the involuntary termination of parental

                                                            -child bond, the

                                by statute or precedent to order a formal



                                    - 20 -
J. S45045/14

                                                  In re K.K.R.-S., 958 A.2d

529, 533 (Pa. Super. 2008).



found the following:

         The record clearly reflects that DHS made reasonable
         efforts to reunify the Child with his Mother. Reasonable
         efforts were found by the court in the Permanency Review
         Hearings on July 3, 2012; August 6, 201[2]; November 5,
         2012; January 2, 2013; April 4, 2013, and June 10, 2013.
         DHS provided reasonable and adequate services to Mother.
         DHS developed a [FSP] on September 10, 2012. . . . All
         the services were provided to help Mother reunify with her
         Child. The same goals and services were confirmed in the
         FSP issued on March 11, 2013.



         living without the support of others was limited. Mother
         was not in a position to directly and independently take
         care of her Child. . . . [Ms. McLean] confirmed that

         capability to take care of the Child on a daily basis.   In

                                                   ke care of the
         Child, changing the permanency goal to adoption is in the




         Consequently, the [c]ourt found that it was in the best
         interest of the Child to change the goal to adoption.
         Looking at all the circumstances and considering all the
         explanations offered by Mother, the trial court found that

         November 2012 and June 2013, it cannot be ignored that
         in dependency cases, the focus is on the [c]hild and not on
         the parent. The Child deserves permanency.

Trial Ct. Op. at 8.



                                   - 21 -
J. S45045/14

     After review of the record and relevant law, we conclude that the trial

court did not abuse its discretion in concluding that a goal change to

                                       See In re A.K., 936 A.2d at 532-33.

We further find that a lack of a formal bonding evaluation is not grounds for

relief. See In re K.K.R.-S., 958 A.2d at 533. Accordingly, we affirm the




     Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/29/2014




                                   - 22 -